Title: From Benjamin Franklin to Archibald Douglas, 23 June 1777
From: Franklin, Benjamin
To: Douglas, Archibald


Sir
Paris June 23d. 1777
I received yours of the 18th. relating to the Loss of your Captain which has given me much Concern: But I hope the Application we are making to Government to have him reclaimed will Succeed and that he will be restored to his Vessel and People; But as it may be some time before this is accomplished, if you and they are disposed to be getting something by another Cruize we can furnish a Commission; and if you do not think yourself qualified to command, we may also furnish an able Captain. Of these matters I shall write farther by next Post. In the mean time, I have requested your Merchant to make Sale of the Prize in the best manner he can for the Benefit of the owners and People of the Privateer and to furnish the people with necessaries. I am Sir Your most Humble Servant
B Franklin
Mr. Archd. Douglas.Copy
 
Notation: Copies by Dr. Franklin to Sundries at Cherburg.
